Citation Nr: 1517032	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-17 765	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 
 

FINDING OF FACT

From January 1, 2012, to September 10, 2013, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

From January 1, 2012, to September 10, 2013, the criteria for an award of TDIU were met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 4.15, 4.16 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board awards TDIU to the Veteran from January 1, 2012, to September 10, 2013.  As this represents a complete grant of the benefit available on appeal, no discussion of VA's duty to notify and assist is necessary.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The Board notes preliminarily that the Veteran was in receipt of a 100 percent schedular rating from July 21, 2010, (prior to his claim for TDIU), until January 1, 2012.  The Veteran was again granted a 100 percent schedular disability rating effective September 10, 2013, which remains in effect.  During the interim period the Veteran's combined schedular rating was 80 percent.  A TDIU rating is authorized only "where the schedular rating is less than total."  38 C.F.R. § 4.16(a); Colayong v. West, 12 Vet. App. 524, 537 (1999).  As such, only the period between the Veteran's 100 percent ratings, from January 1, 2012, to September 10, 2013, is presently under consideration.   

During the period in question the Veteran was service connected at 70 percent for depressive disorder, 30 percent for COPD, and 20 percent for surgical scars from a lobectomy, satisfying the rating requirement for a schedular TDIU.  38 C.F.R. § 4.16(a).
In his August 2011 claim, the Veteran stated that he has not worked since April 2010 because of his lung cancer and COPD, and now depression and anxiety.  He alternately maintains that he retired when he found out he had lung cancer or that he lost his job due to his lung condition, which causes extreme exhaustion and depletes his stamina.  The Veteran has also reported experiencing COPD exacerbations in early 2013 which led to blackouts and fainting.  He also contends that his depression negatively affects his concentration and leads to memory loss, sleep loss, and irritability to the point of occasional road rage.  The Veteran reports his only profession for the past 35 years has been driving trucks and that his only education is a GED. 

The Veteran filed for SSA disability in August 2011 for lung cancer and resultant surgery.  He was granted disability benefits based on lung cancer and chronic pulmonary insufficiency.  The SSA noted that the Veteran was unable to lift up to 50 pounds, as would be required to maintain a position as a truck driver, due to his moderate COPD.  SSA also noted that the Veteran would need to avoid even moderate exposure to fumes, odors, dust, gases, and poorly ventilated areas on account of his lung condition.

At an April 2011 VA examination, the Veteran complained of shortness of breath, and wheezing during exertion, especially when going up stairs.  The examiner noted that the Veteran's COPD would effect his occupation to a moderate degree based on a lack of stamina, weakness or fatigue, and dyspnea on exertional activities.  

At a September 2011 psychiatric examination, the Veteran complained of insomnia, anxiety, difficulty with memory and concentration, panic attacks lasting 15-30 seconds in crowds or large spaces, and occasional disorientation in the shower.  He reported being able to ride motorcycles and go out with his wife and son.  He reportedly took early retirement due to lung cancer surgery and recovery.  When asked what would prevent him from working, he stated the many hours dropping, hooking, and cranking dollies on the truck interfere with his breathing significantly and that difficulty breathing and neck and shoulder pain make that type of work unmanageable.  As regards driving, he says road rage, irritability and sleep impairment interfere with driving.  Memory problems also contribute to decreased concentration.  The examiner opined that the Veteran's depression would have a moderate impact on his ability to drive a truck due to rage stemming from irritable mood and sleep impairment, and a moderate impact on other sedentary employment due to problems with memory and concentration.

Further VA physical examination in September 2011 confirmed shortness of breath with mild to moderate exertion, affecting climbing stairs but not walking level ground at a normal pace.  The Veteran was noted to use an inhaler for COPD flare-ups.  The examiner noted that the Veteran's COPD and lung condition would have no impact on sedentary activities but moderate to severe effects on physically demanding activities. 

As regards to the Veteran's scars, he does not report, and the record does not show any significant impact on employability. 

Based on the foregoing, the Board finds that during the period in question, the combined effects of the Veteran's depression and COPD prohibited him from returning to his previous career as a truck driver due to the lifting requirements associated with loading/unloading the truck, and the requirement of concentration while driving.  While it appears that neither of these conditions separately or together would significantly impact sedentary work in general, the record does not indicate that the Veteran had other career experience or education with which to find a new profession during that period.  Thus, for the period in question, the Board finds that the requirements for TDIU have been met. 


ORDER

For the period from January 1, 2012, to September 10, 2013, an award of TDIU is granted. 

____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


